Title: From George Washington to Peter Hog, 6 September 1755
From: Washington, George
To: Hog, Peter



To Captain Peter Hogg.Sir,
[Fredericksburg, 6 September 1755]

By the new Appointment and Regulations, you stand as eldest Captain in the Virginia Regiment; which I hope will be agreeable: I have therefore sent you your Commission, and orders to Relieve Captain Lewis; which I expect will be immediately complied with, his presence at Fredericksburgh being much wanted.
As these kind of Orders will admit of no Delay; I must again repeat, that I expect your immediate compliance; and that no Excuse shall occasion the least Delay. I am, Sir,

G:W.
September 6th

